Exhibit 10.1

ROSENTHAL & ROSENTHAL, INC.

Financing Agreement

AGREEMENT dated as of April 5, 2007 between EDGAR ONLINE, INC. (“Borrower”), a
company duly organized and presently existing in good standing under the laws of
the State of Delaware whose chief executive office is at 50 Washington Street,
Norwalk, CT 06854, and ROSENTHAL & ROSENTHAL, INC. (“Lender”), a New York
corporation with an address at 1370 Broadway, New York, New York 10018.

Borrower desires to obtain loans and other financial accommodations from Lender
on a revolving and term basis upon the security of the “Collateral” as herein
defined. Now, therefore, Borrower and Lender agree as follows.

 

1. DEFINITIONS

As used in this Agreement, these terms shall have the following meanings which
shall be applicable to both the singular and plural forms of such terms.

1.1. “Account Debtor” shall mean the account debtor with respect to a Receivable
and any other Person who is obligated on such Receivable.

1.2. “Affiliate” of a party shall mean any entity controlling, controlled by, or
under common control with, the party, and the term “controlling” and such
variations thereof shall mean ownership of a majority of the voting power of a
party.

1.3. “Agreement” shall mean this Agreement, as the same may from time to time be
amended or supplemented.

1.4. “Business Day” shall mean a day on which Lender and major banks in New York
City are open for the regular transaction of business.

1.5. “Closing Date” means the date set forth in the first paragraph of this
agreement.

1.6. “Collateral” shall have the meaning given in Section 4.1hereof.

1.7. “Credit Card Deposit Control Account” shall have the meaning given is
Section 5.1 hereof.

1.8. “Credit Card Receivable” shall have the meaning given in Section 5.1
hereof.

1.9. “Default” shall have the meaning provided in Section 8 hereof.



--------------------------------------------------------------------------------

1.10. “EBITDA” shall mean Earnings Before Interest, Taxes, Depreciation and
Amortization, as determined in accordance with GAAP.

1.11. “Effective Rate” shall have the meaning provided in Section 3.1 hereof.

1.12. “Eligible Receivables” shall mean Receivables created by Borrower in the
regular course of its business which are and at all times shall continue to be
acceptable to Lender in its sole judgment in all respects. Standards of
eligibility may be fixed and revised from time to time solely by Lender in its
exclusive judgment. In determining eligibility Lender may, but need not, rely on
ageings, reports and schedules of Receivables furnished by Borrower, but
reliance thereon by Lender from time to time shall not be deemed to limit
Lender’s right to revise standards of eligibility at any time. In general, a
Receivable shall not be deemed eligible unless the Account Debtor on such
Receivable is and at all times continues to be acceptable to Lender and unless
each Receivable complies in all respects with the representations, covenants and
warranties hereinafter set forth.

1.13. “Equipment” means all of Borrower’s machinery, equipment and other assets
described in the Security Agreement of even date executed by Borrower in favor
of Lender.

1.14. “Exchange Act” shall mean the Securities and Exchange Act of 1934, as
amended.

1.15. “GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time as set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and the elements and pronouncements of the
Financial Accounting Standards Board which are applicable to the circumstances
as of the date of determination consistently applied.

1.16. “General Security Agreement” means the General Security Agreement dated on
or about the date hereof by Borrower in favor of Lender.

1.17. “Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement dated on or about the date hereof by Borrower in favor of
Lender.

1.18. “Loans” shall mean the Revolving Credit and the Term Loan.

1.19. “Loan Account” shall mean the Loan Account as described in Section 2.4
hereof.

1.20. “Loan Documents” shall mean this Agreement, the General Security
Agreement, the Intellectual Property Security Agreement, the Term Note, and any
ancillary documents or certificates delivered by or on behalf of Borrower or
Lender in connection with any such documents, instruments or agreements, as all
of the foregoing may be amended and supplemented from time to time.

 

- 2 -



--------------------------------------------------------------------------------

1.21. “Lockbox” shall mean the Lockbox account owned by Lender at JPMorgan Chase
Bank, or such substitute or replacement banking institution of similar quality
and reputation as Lender shall elect in accordance with the provisions of the
Loan Documents, over which Lender has the sole power of withdrawal, and into
which the payment of all Receivables (other than Credit Card Receivables) shall
be made.

1.22. “Loan Availability” with respect to the Revolving Credit, shall have the
meaning given in Section 2.1 hereof.

1.23. “Margin” shall mean (i) in the case of the Revolving Credit, two percent
(2%) per annum; and (ii) in the case of the Term Loan, two and one half of one
percent (2 1/2%) per annum.

1.24. “Maturity Date” shall mean March 30, 2010, unless otherwise extended,
prepaid or accelerated hereunder.

1.25. “Material Adverse Effect” shall mean a material adverse effect on (a) the
financial condition, business, operations or condition (financial or otherwise)
of Borrower (taken as a whole); (b) the legality, validity or enforceability of
this Agreement or any of the other Loan Documents; (c) the legality, validity,
enforceability, perfection or priority of the security interests and liens of
Lender upon the Collateral; (d) the Collateral or its value; (e) the ability of
Borrower to repay the Obligations or perform its obligations under this
Agreement or any of the other Loan Documents as and when to be performed; or
(f) the ability of Lender to enforce the Obligations or realize upon the
Collateral or otherwise with respect to the rights and remedies of Lender under
this Agreement or any of the other Loan Documents.

1.26. “Maximum Credit Facility” shall mean, with respect to the Revolving
Credit, $2,500,000.00.

1.27. “Maximum Rate” shall have the meaning provided in Section 9.6 hereof.

1.28. “Maximum Term Loan Amount” shall mean the lesser of: (a) the Minimum
Annual Credit Card Receipts as of the last day of any fiscal quarter; or (b) Two
Million Five Hundred Thousand Dollars ($2,500,000).

1.29. “Minimum Credit Card Receipts” shall mean as of the last day of any fiscal
quarter, an aggregate annual amount of Credit Card Receivables for the prior
four fiscal quarters, of no less than $2,500,000.00, tested on a trailing twelve
month basis.

1.30. “Net Amount of Eligible Receivables” shall mean the gross amount of
Eligible Receivables less sales, excise or similar taxes, returns, discounts,
claims, credits and allowances of any nature at any time issued, owing, granted,
outstanding or claimed, and less (without duplication) all amounts payable by
any Account Debtor on Eligible Receivables if any Eligible Receivable of such
Account Debtor is unpaid more than one hundred twenty (120) days following its
invoice date.

1.31. “Obligations” shall mean all obligations, liabilities and indebtedness of
Borrower to Lender or an Affiliate of Lender, however evidenced, arising under
this Agreement,

 

- 3 -



--------------------------------------------------------------------------------

including, without limitation, the Revolving Credit and the Term Loan, under any
other or supplemental financing provided to Borrower by Lender or an Affiliate
of Lender, or independent hereof or thereof, whether now existing or incurred
from time to time hereafter and whether before or after termination hereof,
absolute or contingent, joint or several, matured or unmatured, direct or
indirect, primary or secondary, liquidated or unliquidated, and whether arising
directly or acquired from others (whether acquired outright, by assignment
unconditionally or as collateral security from another and including, without
limitation, participations or interest of Lender in obligations of Borrower to
others), and including (without limitation) all of Lender’s charges,
commissions, fees, interest, expenses, costs and reasonable attorneys’ fees and
expenses chargeable to Borrower in connection therewith.

1.32. “Over-advance” shall mean any portion of all loans and advances with
respect to the Revolving Credit which on any day exceeds the Loan Availability.

1.33. “Permitted Indebtedness” shall mean any trade debt (whether or not secured
by purchase money security interests) and any indebtedness that is subordinated
in right of payment to the Obligations and may be secured only by liens that are
subordinated to the lien and security interest of Lender in the Collateral under
the Loan Documents, which subordinate liens shall be previously approved in
writing by Lender and otherwise on terms and conditions acceptable to Lender and
subject to subordination agreements acceptable to Lender and Lender’s counsel.

1.34. “Permitted Liens” means the liens described on the attached Exhibit A and
liens arising pursuant to Permitted Indebtedness.

1.35. “Permitted Transactions” means any sale by Debtor of equity or
equity-linked securities for cash consideration and any transaction with any
employee or director of, or consultant to, the Borrower pursuant to any stock
option or other employee benefit plan of the Borrower currently in place or
subsequently adopted with the consent of the compensation committee of the Board
of Directors of Borrower.

1.36. “Person” shall mean any person, firm, corporation, partnership, limited
liability company, association, company, trust, estate, custodian, nominee or
other individual or entity.

1.37. “Prime Rate” shall mean the prime rate from time to time publicly
announced in New York City by JPMorgan Chase Bank.

1.38. “Receivables” shall mean all obligations to Borrower for the payment of
money arising out of the sale, lease or licensing of goods or the rendering of
services by Borrower, now existing or hereafter arising, however evidenced,
including without limitation all accounts, contract rights, general intangibles,
documents, chattel paper and instruments (as each of such terms is defined in
the New York Uniform Commercial Code).

1.39. “Receivables Availability” shall have the meaning specified in Section 2.1
hereof.

 

- 4 -



--------------------------------------------------------------------------------

1.40. “Revolving Credit” shall mean the revolving line of credit made available
pursuant to Section 2.1 hereof.

1.41. “SEC” shall mean the United States Securities and Exchange Commission.

1.42. “Term Loan” shall have the meaning specified in Section 2.2 hereof.

1.43. “Term Note” shall have the meaning specified in Section 2.3 hereof.

 

2. LOANS

2.1. Revolving Credit. Subject to the terms and conditions hereof and relying
upon the representations, warranties, and covenants herein and in the other Loan
Documents, Lender shall, in its discretion, make loans to Borrower from time to
time, at Borrower’s request, which loans in the aggregate shall not exceed the
lesser of (A) the Maximum Credit Facility; or (B) the “Loan Availability”, which
means an amount of up to eighty-five percent (85%) of the Net Amount of Eligible
Receivables which have been validly assigned to Lender and in which Lender holds
a perfected security interest pursuant to the terms hereof ranking prior to and
free and clear of all interests, claims, and rights of others, subject to
reserves as determined solely by Lender in its reasonable discretion, from time
to time (“Receivable Availability”). The making of any loan in excess of the
percentages set forth above shall not be deemed to modify such percentages or
create any obligation to make any further such loan.

2.2. Term Loan. Subject to the terms and conditions hereof and relying upon the
representations, warranties and covenants herein and the other loan documents,
Lender agrees to make to Borrower, and Borrower agrees to borrow from Lender, in
addition to and independent of the Loans made under the Revolving Credit, the
principal sum of up to the Maximum Term Loan Amount (the “Term Loan”).

2.3. Term Note. (a) The Term Loan shall be evidenced by a secured note of
Borrower in the original principal amount of equal to the Maximum Term Loan
Amount substantially in the form of Exhibit C annexed hereto and made a part
hereof (“Term Note”), which Term Note shall be payable to the order of Lender.

(b) The Term Loan shall be repaid as follows: (i) for the period commencing on
the earlier of (x) July 1, 2008 or (y) the first day of the month following the
date upon which Borrower files a periodic report with the SEC under the Exchange
Act reflecting that Borrower has had positive EDITDA for two consecutive fiscal
quarters, through and including March 1, 2009, Twenty Thousand Eight Hundred
Thirty Three and 83/100 Dollars ($20,833.00) per month; and (ii) for the period
commencing on April 1, 2009 through and including the Maturity Date, Forty One
Thousand Six Hundred Sixty Seven and 67/100 Dollars ($41,667.67) per month and
(iii) on the Maturity Date, a sum equal to the entire unpaid principal balance
and all other sums, including, without limitation, all accrued and unpaid
interest, due under the Term Loan.

(c) If Borrower fails to maintain the Minimum Credit Card Receipts, at the end
of any fiscal quarter, Borrower shall prepay in part the outstanding principal

 

- 5 -



--------------------------------------------------------------------------------

balance of the Term Loan, together with all accrued and unpaid interest thereon
and other amounts owed hereunder so that after giving effect to such payment,
the outstanding principal balance of the Term Loan shall not exceed the Maximum
Term Loan Amount.

2.4. Loan Account. All amounts advanced under the Revolving Credit and all
amounts due under the Term Loan, as such Term Loan amortizes in accordance
herewith (and all other amounts chargeable to Borrower under this Agreement,
including the interest and fees set forth in Article 3 below, or any supplement
hereto) shall be charged to a loan account in Borrower’s name on Lender’s books
(“Loan Account”). Lender shall render to Borrower each month a statement of the
Loan Account (and all credits and charges thereto) which shall be considered
correct and accepted by Borrower and conclusively binding upon Borrower as an
account stated except to the extent that Lender receives a notice given in
accordance with the provision of Section 3.4 hereof of Borrower’s exceptions
within thirty (30) days after such statement has been sent to Borrower in
accordance with Section 3.4.

2.5. Payments on non-Business Days. If the date upon which any payment due
hereunder or under any of the Loan Document is due and payable by Borrower falls
upon any date that is not a Business Day, such payment shall be due and payable
on the immediately succeeding date which is a Business Day.

 

3. LENDER’S CHARGES

3.1. Borrower agrees to pay to Lender each month during the term of this
Agreement interest (computed on the basis of the actual number of days elapsed
over a year of 360 days) (a) on the outstanding principal balance of the Term
Loan at a rate per annum equal to the Prime Rate, plus the applicable Margin,
(b) on that portion of the average daily balances in the Loan Account during the
preceding month that does not exceed the Loan Availability at a rate per annum
equal to the Prime Rate, plus the applicable Margin (3.1(a) and (b) shall be
referred to as the “Effective Rate”) and (c) on the amount of Over-advances, if
any, at a rate of three percent (3%) per annum in excess of the Effective Rate.
Any change in the Effective Rates due to a change in the Prime Rate shall take
effect on the date of such change in the Prime Rate provided, that no decrease
in the Prime Rate below six percent (6%) per annum shall be given any effect. At
any time there is no outstanding balance on the Revolving Credit, and so long as
there is no Default, then: (a) Lender shall pay to Borrower interest at a per
annum rate equal to the Prime Rate minus three percent (3%) on unapplied
collected funds held in the Loan Account; or (b) Borrower may withdraw any or
all of such unapplied collected funds held in the Loan Account.

3.2. Borrower shall pay to Lender a facility fee payable on the Closing Date and
on the anniversary of such date in each succeeding year, in the amount of one
percent (1%) of the Maximum Credit Facility, plus the original amount of the
Term Loan (i.e. $50,000.00).

3.3. Borrower shall pay to Lender monthly an administration fee of One Thousand
and 00/00 Dollars ($1,000.00) payable in arrears on the first day of each month
with respect to the prior month for the stated term of this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

3.4. A statement of all of Lender’s charges shall accompany each monthly
statement of the Loan Account and such charges shall be payable by Borrower
within five (5) days after receipt of such statement. In lieu of the separate
payment of charges, Lender at its option, shall have the right to debit the
amount of such charges to Borrower’s Loan Account, which charges shall be deemed
to be first paid by amounts subsequently credited to the Loan Account. As more
fully provided in Section 9.6 hereof, in no event shall the interest charges
hereunder exceed the Maximum Rate.

3.5. In the event that Lender elects to terminate the Revolving Credit by giving
written notice under Section 9.1, below, Lender shall refund to Borrower an
amount equal to (i) the aggregate amount of any fees prepaid by Borrower under
Section 3.2 and 3.3 above with respect to the Revolving Credit only, multiplied
by (ii) a fraction, the numerator of which shall be the number of days from the
beginning of the month such termination occurs to the date of such termination
and the denominator of which shall be the number of calendar days in the month
in which such termination occurs.

 

4. SECURITY INTEREST IN COLLATERAL

4.1. As security for the prompt performance, observance and payment in full of
all of the Obligations, Borrower grants to Lender a security interest in, a
continuing lien upon and a right of setoff against, and Borrower hereby assigns,
transfers, pledges and sets over to Lender (collectively, including any other
assets of Borrower in which Lender may be granted a security interest, the
“Collateral”): (i) all Receivables (whether or not Eligible Receivables and
whether or not specifically listed on any schedules, assignments or reports
furnished to Lender) and in all deposit accounts, investment property and letter
of credit rights, (ii) all of Borrower’s property, and the proceeds thereof, now
or hereafter held or received by or in transit to Lender or held by others for
Lender’s account, including any and all deposits, balances, sums and credits of
Borrower with, and any and all claims of Borrower against, Lender, at any time
existing, (iii) all credit insurance policies, and all other insurance and all
guarantees relating to the Receivables or other Collateral, (iv) all books,
records and other general intangibles evidencing or relating to Receivables or
other Collateral; all deposits, or other security for the obligation of any
person under or relating to Receivables, all of the Borrower’s rights and
remedies of whatever kind or nature it may hold or acquire for the purpose of
securing or enforcing Receivables; all right, title and interest of the Borrower
in and to all goods relating to, or which by sale have resulted in, Receivables,
including goods returned by or reclaimed or repossessed from Account Debtors and
all goods described in copies of invoices delivered by Borrower to Lender; all
rights of stoppage in transit, replevin, repossession and reclamation and all
other rights and remedies of an unpaid vendor or lienor, and all proceeds of any
Letter of Credit naming Borrower as beneficiary and which provides for,
guarantees or assures the payment of any Receivable; (v) all accounts,
instruments, chattel paper, documents and general intangibles whether or not
arising out of the sale of goods or rendition of services, and including without
limitation choses in action, causes of action, tax refunds (and claims), and
reversions from terminated pension plans; (vi) all of Borrower’s Inventory and
Equipment; (vii) all trademarks, patents, copyrights, trade secrets and all
registrations, applications and licenses therefor subject to the terms thereof
and the rights of any licensors or licensees thereunder, and (viii) all proceeds
of such Collateral, in any form, including, without limitation, cash, non-cash
items, checks, notes, drafts and other instruments for the payment of money.
Such security interest in favor of Lender shall continue during the term of this
Agreement and until indefeasible payment in full of all Obligations, whether or
not this Agreement shall have sooner terminated.

 

- 7 -



--------------------------------------------------------------------------------

Borrower conveys only those rights that it may convey, if any, in Borrower’s
right to use the name and trademark “EDGAR®”. Lender acknowledges that “EDGAR®”
is a registered trademark owned by the SEC, that Borrower’s license agreement
with the SEC prohibits any assignment of Borrower’s rights thereunder without
prior written consent of the SEC and that such consent has not been obtained.

4.2. At Lender’s request, Borrower will mark its ledger cards, books of account
and other records relating to Receivables with appropriate notations reasonably
satisfactory to Lender disclosing that the Receivables have been assigned to
Lender and will provide Lender with confirmatory assignment schedules in form
reasonably satisfactory to Lender, copies of customers’ invoices, evidence of
shipment or delivery, and such further information as Lender may reasonably
require. Borrower will take any and all steps and observe such formalities as
Lender may request from time to time to create and maintain in Lender’s favor a
valid and first lien upon, security interest in and pledge of all of Borrower’s
Receivables and all other Collateral, including, without limitation, by way of
filing financing statements and other notices and amendments and renewals
thereof that may be reasonably requested by Lender to maintain such security
interest in and pledge of the Collateral.

 

5. CUSTODY AND INSPECTION OF COLLATERAL AND RECORDS; COLLECTION AND HANDLING OF
COLLATERAL

5.1. Borrower, Lender and People’s Bank (“Bank”) have entered into a Credit Card
Deposit Control Account Agreement as of the date hereof pursuant to which all
Receivables that represent the right of Borrower to be paid pursuant to credit
card payment for its goods and services (the “Credit Card Receivables”) shall be
paid into an account at the Bank over which Lender has the sole power of
withdrawal, and into which the payment of all Credit Card Receivables by Account
Debtors shall be made (the “Credit Card Deposit Account”).

5.2. Borrower, or Lender on Borrower’s behalf, shall instruct Account Debtors to
make all payments and prepayments on Receivables (other than Credit Card
Receivables which shall be paid into the Credit Card Deposit Account) into the
Lockbox. To the extent that Borrower receives any payments in respect of
Receivables, Borrower shall immediately remit such payments to Lender and shall
not commingle collections on Receivables with Borrower’s own funds. All amounts
collected on Receivables when received by Lender shall be credited to the Loan
Account, adding three (3) Business Days for collection and clearance of
remittances. Such credits shall be conditional upon final payment to Lender; and
Lender shall have the authority to debit the Loan Account of Borrower for
returned items.

Nothing contained in this Section 5.1, or otherwise in the Agreement, shall be
deemed to limit Lender’s rights and powers pursuant to Section 7 of the
Agreement.

5.3. All records, ledger sheets, correspondence, contracts and documentation
relating to or evidencing Receivables shall, until delivered to Lender or
removed by Lender from Borrower’s premises, be kept on Borrower’s premises,
without cost to Lender, in appropriate

 

- 8 -



--------------------------------------------------------------------------------

containers in safe places, bearing suitable legends identifying them and all
related files, containers, receptacles and cabinets as being under Lender’s
dominion and control. Lender shall at all times during Borrower’s normal
business hours have full access to and the right to examine and make copies of
Borrower’s books and records, to confirm and verify all Receivables assigned to
Lender and to do whatever else Lender deems necessary to protect its interest.
Lender may at any time, during Borrower’s normal business hours, remove from
Borrower’s premises, or require Borrower to deliver copies of any contracts,
documentation, files and records relating to Receivables; provided that upon a
Default, Borrower shall deliver originals of all such contracts, documents,
files and records relating to Receivables at Lender’s request. Following a
Default, which Default is not cured within any applicable cure period, Lender
may, without cost or expense to Lender, use such of Borrower’s personnel,
supplies and space at Borrower’s places of business as may be reasonably
necessary for collection of Receivables.

5.4. Borrower will on or prior to the fifth (5) Business Day of each month,
report to Lender all reclaimed, repossessed or returned merchandise, Account
Debtor claims and any other matter materially affecting the value,
enforceability or collectibility of Receivables that become known to Debtor
within the preceding month. Any merchandise reclaimed or repossessed by or
returned to Borrower will upon request of Lender, at the cost and expense of
Borrower, be set aside marked with the name of the Lender and will be held by
Borrower for the account of Lender and subject to Lender’s security interest.
Borrower, at its own cost and expense, shall use commercially reasonable efforts
to promptly settle or adjust all claims and disputes relating to Receivables.
Lender may, at its option, settle, adjust or compromise claims and disputes
relating to Receivables which have not otherwise been adjusted by Borrower.

5.5. Borrower shall reimburse Lender on demand for all costs of collection
incurred by Lender in efforts to enforce payment of Receivables, recovery of or
realization upon any other Collateral, including attorneys’ fees and expenses
and the fees and expenses and commissions of collection agencies. All and any
fees, costs and expenses, of whatever kind and nature, including taxes of any
kind, which Lender may incur in filing public notices (including appraisal fees
and advertising costs), and the charges of any attorney whom Lender may engage
in preparing and filing documents, making title or lien examinations and
rendering opinion letters, as well as expenses incurred by Lender (including all
attorneys’ fees and expenses and including Lender’s out of pocket expenses in
conducting periodic field examinations of Borrower and the Collateral plus
Lender’s prevailing per diem charge for each of its examiners in the field and
office, now $850.00 per person per day plus out-of-pocket expenses), in
protecting, maintaining, preserving, enforcing or foreclosing the pledge, lien
and security interest granted to Lender hereunder, whether through judicial
proceedings or otherwise, or enforcing or collecting the Receivables, or
recovery of or realization upon any other Collateral, or in defending or
prosecuting any actions or proceedings arising out of or related to its
transactions with Borrower, including actions or proceedings which may involve
any person asserting a priority or claim with respect to the Collateral, shall
be borne and paid for by Borrower on demand, shall constitute part of the
Obligations and may, at Lender’s option, be charged to Borrower’s Loan Account.

 

- 9 -



--------------------------------------------------------------------------------

6. REPRESENTATIONS, COVENANTS AND WARRANTIES

As an inducement to Lender to enter into this Agreement, Borrower represents,
covenants and warrants (which shall survive the execution and delivery of this
Agreement) that:

6.1. Borrower is a corporation duly organized and presently existing in good
standing under the laws of the State of Delaware and is duly qualified and
existing in good standing in every other state in which the nature of Borrower’s
business requires it to be qualified; and the failure to so qualify would have a
Material Adverse Effect; and attached hereto as Schedule 6.1 is a list of all of
Borrower’s Affiliates and subsidiaries.

6.2. The execution, delivery and performance of this Agreement are within the
corporate powers of Borrower, have been duly authorized by appropriate corporate
action and are not in contravention of the terms of Borrower’s certificate of
incorporation and by-laws, or of any indenture, agreement or undertaking to
which Borrower is a party or by which it may be bound, the result of such
contravention would have a Material Adverse Effect. Borrower warrants that it is
and covenants that it shall remain solvent at all times while this Agreement is
in effect.

6.3. Borrower is and shall be, with respect to all Collateral, the owner thereof
free from any lien, security interest or encumbrance of any kind, except for
Permitted Liens and those liens or restrictions set forth on Exhibit B or
Schedule 6.13 hereto. No Receivable or any other Collateral has been or shall
hereafter be assigned, pledged or transferred to any person other than the
Lender or in any way encumbered or subject to a security interest except to
Lender, and except for Permitted Liens, and Borrower shall defend the same
against the claims of all persons. All of Borrower’s bank accounts are listed on
Schedule 6.3 hereof.

6.4. Borrower’s books and records relating to the Receivables are maintained at
the office referred to below; and attached hereto as Schedule 6.4 is a list of
all of Borrower’s locations and locations where Borrower keeps any of its
assets. Except as otherwise stated below, the principal executive office of
Borrower is located at such address and has been so located on a continuous
basis for not less than six months. Borrower shall not change such location nor
change its name without prior written notice to Lender, and, upon making any
such change, Borrower agrees to execute any additional financing statements or
other documents or notices which Lender may reasonably require. The listing of
offices on Schedule 6.4 represents all of Borrower’s current places of business.
Borrower shall notify Lender of the existence of any additional places of
business within five (5) Business Days after any such place of business is
established.

6.5. All Loans and advances requested by Borrower under this Agreement shall be
used for the general corporate and business purposes of Borrower and shall in no
event be requested or used by Borrower for the specific purpose of paying wages
of the employees of Borrower.

6.6. Borrower shall maintain its shipping forms, invoices and other related
documents in a form reasonably satisfactory to Lender and shall maintain its
books, records and accounts in accordance with sound accounting practice.
Borrower shall furnish to Lender

 

- 10 -



--------------------------------------------------------------------------------

accounts receivable agings and, if applicable, inventory designations, monthly,
not later than the 10th Business Day of each month, covering the previous month.
Borrower shall furnish to Lender such other information regarding the business
affairs and financial condition of Borrower as Lender may, from time to time,
reasonably request, including, without limitation (a) audited financial
statements (“Financial Statements”) prepared in accordance with GAAP, as at the
end of and for each fiscal year of Borrower, as soon as practical and in any
event within ninety (90) days after the end of each such fiscal year, including,
without limitation, a balance sheet, a statement of income, a statement of cash
flows and notes, prepared by BDO Seidman, LLP or other independent Certified
Public Accountants acceptable to Lender; (b) unaudited financial statements,
together with all filings made with the Securities and Exchange Commission,
which financial statements shall be prepared internally as at the end of and for
each fiscal quarterly period of Borrower, as soon as practical and in any event
within forty-five (45) days after the end of each such fiscal quarter of
Borrower, in such detail and scope as is then required under the applicable
rules and regulations of the SEC, including without limitation, a balance sheet,
a statement of income, a statement of cash flows and notes, certified by the
Chief Financial Officer of Borrower (“CFO”); and concurrently with such
financial statements, a written statement signed by the CFO to the effect that,
(i) the CFO has not obtained any knowledge of the existence of any Default, or
(ii) if such CFO has obtained from such examination any such knowledge, such CFO
shall disclose in such written statement the Default and the nature thereof. All
such statements and information shall fairly present the financial condition of
Borrower, and the results of its operations as of the dates and for the periods,
for which the same are furnished. The requirement that Borrower provide to
Lender any financial statements shall, so long as Borrower is subject to the
periodic reporting requirements of the Exchange Act, be deemed satisfied by
Borrower’s timely filing the financial statements required to be filed with the
SEC as part of those periodic filings.

6.7. Borrower shall duly pay and discharge all taxes, assessments, contributions
and governmental charges upon or against it or its properties or assets prior to
the date on which penalties attach thereto, provided, however, that Borrower
shall not be required to pay or discharge any tax, assessments, contributions or
governmental charge the amount, applicability or validity is being contested in
good faith by appropriate proceedings being diligently pursued and for which
adequate reserves have been established. Borrower shall be liable for any tax
applicable to it (excluding a tax imposed on the overall net income of Lender)
imposed upon any transaction under this Agreement or giving rise to the
Receivables or which Lender may be required to withhold or pay for any reason
and Borrower agrees to indemnify and hold Lender harmless with respect thereto,
and to repay Lender on demand any amounts paid by Lender in respect thereof, and
until paid by Borrower shall be added to the Obligations secured hereunder, and
may at Lender’s option be charged to Borrower’s Loan Account.

6.8. With respect to each Receivable, Borrower hereby represents and warrants
that: (i) each Receivable represents a valid and legally enforceable
indebtedness based upon an actual and bona fide sale, lease, license and
delivery of property or rendition of services in the ordinary course of
Borrower’s business which has been finally accepted by the Account Debtor and
for which the Account Debtor is unconditionally liable to make payment of the
amount stated in each invoice, document or instrument evidencing the Receivable
in accordance with the terms thereof, without offset, defense or counterclaim;
(ii) to the knowledge of Borrower, each Receivable will be paid in full on or
about its maturity; (iii) all statements made and all unpaid

 

- 11 -



--------------------------------------------------------------------------------

balances appearing in any invoices, documents, instruments and statements of
account describing or evidencing the Receivables are true and correct and are in
all material respects what they purport to be and all signatures and
endorsements that appear thereon are genuine and all signatories and endorsers,
to Borrower’s knowledge, have full capacity to contract; (iv) to the knowledge
of Borrower, the Account Debtor owing the Receivable and each guarantor,
endorser or surety of such Receivable was solvent and financially able to pay in
full the Receivable upon the date the Receivable arose; (v) to the knowledge of
Borrower, and all recording, filing and other requirements of giving public
notice under any applicable law have been duly complied with.

6.9. Borrower shall until payment in full of all Obligations to Lender and
termination of this Agreement (a) cause to be maintained at the end of each
fiscal quarter (ie, December, March, June, September), Tangible Net Worth in an
amount not less than $1,000,000.00’ and (b) cause to be maintained at the end of
each such fiscal quarter, a Working Capital deficit of not more than
$1,500,000.00.

For the purpose hereof the following terms shall have the following definitions:

“Current Assets” at a particular date shall mean cash, accounts and inventory of
Borrower providing however, that such amounts shall not include any amounts for
any indebtedness owing by any affiliate to Borrower.

“Current Liabilities” at a particular date shall mean all amounts which would,
in conformity with GAAP, be included under current liabilities on a balance
sheet of Borrower, as at such date, but in any event including, without
limitation or duplications, the amounts of (a) all indebtedness payable on
demand, or at the option of the person or entity to whom such indebtedness is
owed, not more than twelve (12) months after such date, (b) any payments in
respect of any indebtedness (whether installment, serial maturity, sinking fund
payment or otherwise) required to be made not more than twelve (12) months after
such date, (c) all reserves in respect of liabilities or indebtedness payable on
demand or, at the option of the person or entity to whom such indebtedness is
owed, not more than twelve (12) months after such date, the validity which is
not contested to such date, (d) all accruals for federal or other taxes measured
by income payable within twelve (12) months of such date and (e) all outstanding
indebtedness to Lender.

“Tangible Net Worth” shall mean, at a particular date (a) the aggregate amount
of all assets of Borrower as may be properly classified as such in accordance
with GAAP consistently applied excluding such other assets as are properly
classified as intangible assets under GAAP, less (b) the aggregate amount of all
liabilities of Borrower (excluding subordinated liabilities to Lender)
determined in accordance with GAAP.

“Working Capital” shall mean the excess, or shortfall in, Current Assets less
Current Liabilities.

6.10. Not Applicable.

6.11. Prior to the making of any Loans hereunder: (i) Lender shall have received
warrants for 100,000 restricted shares of stock in Borrower, which warrants
shall be in the form

 

- 12 -



--------------------------------------------------------------------------------

attached hereto as Exhibit D hereto (the “Warrants”) and shall be purchased by
Lender on the Closing Date for the sum of $0.05 per warrant (or an aggregate of
$5,000.00) by a credit to the Loan Account; and (iii) all of the items set forth
on the Closing documents list attached hereto as Schedule 6.11 shall have been
completed to Lender’s satisfaction.

6.12. During the term of this Agreement, Borrower shall not make any sales to
customers by accepting a credit card issued to such customers, unless Borrower
has prior thereto entered into a merchant agreement with one or more credit card
processors, relating to sales made using such credit cards, on terms that are
acceptable to Lender, and such credit card processor shall have agreed to remit
the proceeds of such credit card sales to the Credit Card Deposit Control
Account.

6.13. Attached as Exhibit B is a listing of all of Borrower’s patents,
trademarks and copyrights owned by Borrower and all patents, trademarks and
copyrights used by Borrower in Borrower’s business and the owner of such
patents, trademarks and copyrights, other than off-the-shelf, shrink-wrapped
software. So long as any Obligations remain outstanding, and subject to the
terms and conditions of the Intellectual Property Security Agreement and the
exclusions (if any) set forth in Section 4.1 hereof or Exhibit B or Schedule
6.13 hereto, Lender is hereby irrevocably authorized to use any of Borrower’s
patents, trademarks and copyrights for the purpose of enforcing Lender’s
security interest in the Collateral and disposing of any of the Collateral.
Unless otherwise indicated in Section 4.1, on Exhibit B or Schedule 6.13 hereto,
Borrower is and shall be, with respect to all such patents and trademarks listed
on Exhibit B, the owner thereof free from any lien, security interest or
encumbrance of any kind, except for Permitted Liens.

6.14. So long as any Obligations remain outstanding, Borrower shall (i) advise
Lender of the existence of any commercial tort claims in favor of Borrower,
which advice shall be given to Lender in writing no later than 10 days after
Borrower becomes aware of existence of such a claim in its favor; (ii) within 5
Business Days after Lender’s request therefor, provide Lender with a listing of
all deposit accounts and securities accounts maintained by Borrower and, if
requested by Lender, arrange for the execution by each depository bank and
broker of a control agreement in Lender’s favor, in form and content
satisfactory to Lender; (iii) use its reasonable commercial efforts to obtain
and maintain in effect in favor of Lender, agreements (in form reasonably
satisfactory to Lender) executed by the landlords of Borrower’s places of
business and the bailees of its property, pursuant to which Lender is granted
access to such places of business and such bailees are directed to honor
Lender’s instructions with respect to the disposition of such property;
provided, however, that the failure of Borrower to obtain any such agreement
from any landlord or bailee pursuant to this sub-clause (iii) shall not
constitute a breach of Default under this Agreement.

6.15. Until indefeasible payment in full of the Obligations, Borrower shall not,
without Lenders’ prior written consent, which consent will not be unreasonably
withheld, conditioned or delayed: (i) make any loans to officers, directors,
shareholders or Affiliates; or (ii) declare any cash, dividends in respect of
its common stock, redeem or repurchase any common stock for cash, or make any
other cash distributions in respect of its common stock, except for Permitted
Transactions.

 

- 13 -



--------------------------------------------------------------------------------

6.16. Borrower shall comply with all laws, rules and regulations promulgated by
any governmental authority having jurisdiction over Borrower and otherwise
applicable to Borrower and the operation of Borrower’s business(es), the failure
to comply with which would have a Material Adverse Effect.

 

7. SPECIFIC POWERS OF LENDER

7.1. Borrower hereby constitutes Lender or its agent, or any other person whom
Lender may designate, as Borrower’s attorney-in-fact, at Borrower’s own cost and
expense to exercise at any time all or any of the following powers which, being
coupled with an interest, shall be irrevocable until all Obligations have been
paid in full: (a) to receive, take, endorse, assign, deliver, accept and
deposit, in Lender’s or Borrower’s name, any and all checks, notes, drafts,
remittances and other instruments and documents relating to Receivables and
proceeds thereof that are required to be deposited with or for the benefit of
Lender hereunder; (b) to receive, open and dispose of all mail addressed to
Borrower and to notify postal authorities to change the address for delivery to
the Lockbox to such address as Lender may designate; and (c) (i) to transmit to
Account Debtors indebted on Receivables notice of Lender’s interest therein and
to request from such Account Debtors at any time, in Borrower’s name or in
Lender’s or that of Lender’s designee, information concerning the Receivables
and the amounts owing thereon; (ii) to notify Account Debtors to make payment
directly to Lender; and (iii) to take or bring, in Borrower’s name or Lender’s,
all steps, actions, suits or proceedings deemed by Lender necessary or desirable
to effect collection of the Receivables. In addition, to the extent permitted by
law, Lender may file one or more financing statements, naming Borrower as debtor
and Lender as secured party and indicating therein the types or describing the
items of collateral covered by this Agreement. Without limitation of any of the
powers enumerated above, Lender is hereby authorized to accept and to deposit
all collections in any form, relating to Receivables, received from or for the
account of Account Debtors (whether such collections are remitted directly to
Lender by Account Debtors or are forwarded to Lender by Borrower), including
remittances which may reflect deductions taken by Account Debtors, regardless of
amount, the Loan Account of Borrower to be credited only with amounts actually
collected on Receivables in accordance with Section 5.1 and Section 5.2.
Borrower hereby releases (i) any bank, trust company or other firm receiving or
accepting such collections in any form, and (ii) Lender and its officers,
employees and designees, from any liability arising from any act or acts
hereunder or in furtherance hereof, whether of omission or commission, and
whether based upon any error of judgment or mistake of law or fact; provided
that such acts of omission or commission do not constitute fraud, willful
misconduct or gross negligence.

 

8. LENDER’S REMEDIES UPON BORROWER’S DEFAULT

Borrower agrees that all of the Loans and advances made by Lender under the
terms of this Agreement, together with all Obligations of Borrower as defined
herein (unless otherwise provided in any instrument evidencing the same or
agreement relating thereto), shall be payable by Borrower at the office of
Lender in New York, New York. In addition, all Obligations shall be, at Lender’s
option, due and payable without notice or demand upon termination of this
Agreement or upon the occurrence of any one or more of the following events of
default (each a “Default”): (a) if Borrower shall fail to pay to Lender when due
any amounts owing to Lender under any Obligation within five (5) days of the
date such payment is due, or shall breach any of

 

- 14 -



--------------------------------------------------------------------------------

the terms, covenants, conditions or provisions of this Agreement or any other
Loan Document, including, without limitation any of the terms, covenants,
conditions or provisions of the General Security Agreement, and/or the
Intellectual Property Security Agreement; provided that, in the case of a breach
of any affirmative covenant herein or in any other Loan Documents, or such other
breach that is of a type susceptible to being cured, Borrower shall have ten
(10) days to remedy such breach after Borrower first becomes aware, or should
have became aware, of such breach before such breach constitutes a Default;
(b) if any guarantor, endorser or other person liable on the Obligations (“Third
Party”) or who has pledged or granted collateral security for the Obligations,
shall die, terminate its guaranty or shall breach any of the terms, covenants,
conditions or provisions of any pledge, security agreement, guarantee,
endorsement or other agreement of such person with, or in favor of, Lender;
(c) if any representation, warranty, or statement of fact made to Lender at any
time by or on behalf of Borrower or any Third Party is false or misleading in
any material respect; (d) if Borrower or any Third Party shall become insolvent,
is generally unable to pay its debts as they mature, files, or has filed against
it, a petition in bankruptcy, liquidation or reorganization and such petition,
proceeding remains unpaid, unstayed or undismissed for a period of more than
sixty (60) days, or if a judgment against Borrower in an amount in excess of
$100,000, or if Borrower discontinues doing business for any reason, or if a
custodian, receiver or trustee of any kind is appointed for it or any of its
property and is not removed in favor of the Borrower within sixty (60) days;
(e) if Borrower fails to file, on a timely basis (after giving effect to any
extensions or grace periods), any reports required by the Securities and
Exchange Commission or any other governmental authority having jurisdiction over
Borrower, in the latter case the failure to so file would have a Material
Adverse Effect; (f) if at any time Lender shall, in its reasonable judgment,
consider the Obligations insecure or any part of the Receivables unsafe,
insecure or insufficient and Borrower shall not, on demand, furnish other
collateral or make payment on account, satisfactory to Lender; (g) if
(x) Borrower shall default under or breach the terms of any present or future
(x) contract or agreement to which it is a Party, or (y) any lease (each a
“Lease”) of any premises now or hereafter leased by Borrower (“Leased
Premises”), or Lender shall receive notice from any (x) other party under such
contract or agreement, or (y) lessor of any Leased Premises that a default has
occurred thereunder, and that such contract, agreement or Lease has been
terminated as a result of such breach and the effect of such default, breach or
termination would have a Material Adverse Effect, (h) if (x) for any reason
Borrower and/or SEC does not renew the Trademark License Agreement (“EDGAR
License”) dated March 26, 1999 between Borrower and the SEC or Borrower
otherwise loses the right to use the trademark EDGAR®, or (y) there shall be a
default (after any applicable notice, cure or grace periods) under any of the
licensing agreements between (1) Borrower and any of the SEC, Zacks Investment
Research, Inc. (“Zacks”), Keane Federal Systems, Inc (“Keane”) and any other
licensor or licensee to a license agreement to which Borrower or any Guarantor
is a party, or (z) Borrower loses any of its right, title and interest in the
domain names set forth on Exhibit B hereto, or (2) Financial Insight Systems,
Inc. and Comtex, Inc. (“Comtex”) or any other material license; provided,
however, that it shall not be deemed a Default if the agreement with Keane,
Zacks or Comtex is terminated and is replaced with an agreement giving Borrower
access to substantially similar content upon commercially reasonable terms. Upon
the occurrence of any Default, (i) as compensation to Lender for increased
credit risk, the Effective Rate applicable to each of the Revolving Credit and
the Term Loan shall automatically be increased by three percent (3%) per annum;
from the date of Default and during the continuance of such Default until such
Default is waived or cured

 

- 15 -



--------------------------------------------------------------------------------

in writing by Lender, which charge shall be in lieu of compensation payable
under Section 3.1 from such date; provided, that in no event shall such rate
exceed the Maximum Rate, (ii) Borrower shall pay to Lender all costs,
disbursements, charges and expenses for the collection and enforcement of the
Obligations, and for the protection and enforcement of Lender’s security
interest, including attorneys’ fees and expenses, all of which shall be added to
and deemed part of the Obligations, and (iii) Lender shall have the right (in
addition to any other rights Lender may have under this Agreement or otherwise)
without further notice to Borrower, to enforce payment of any Receivables, to
settle, compromise, or release in whole or in part, any amounts owing on
Receivables, to prosecute any action, suit or proceeding with respect to
Receivables, to extend the time of payment of any and all Receivables, to make
allowances and adjustments with respect thereto, to issue credits in Lender’s
name or Borrower’s, to sell, assign and deliver the Receivables (or any part
thereof) and any returned, reclaimed or repossessed merchandise or other
property held by Lender or by Borrower for Lender’s account, at public or
private sale, at broker’s board, for cash, upon credit or otherwise, at Lender’s
sole option and discretion, and Lender may bid or become purchaser at any such
sale if public, free from any right of redemption which is hereby expressly
waived. Borrower agrees that the giving of ten (10) days’ notice by Lender, sent
by ordinary mail, postage prepaid, to the mailing address of Borrower set forth
in this Agreement, designating the place and time of any public sale or the time
after which any private sale or other intended disposition of the Receivables or
any other security held by Lender is to be made, shall be deemed to be
reasonable notice thereof and Borrower waives any other notice with respect
thereto. The net cash proceeds resulting from the exercise of any of the
foregoing rights or remedies shall be applied by Lender to the payment of the
Obligations in such order as Lender may elect, Borrower shall remain liable to
Lender for any deficiency and Lender shall be liable to pay to Borrower any
excess of such cash proceeds in excess of the amount of the Obligations
following the indefeasible repayment in full of all Obligations.

8.1. The enumeration of the foregoing rights and remedies is not intended to be
exhaustive, and such rights and remedies are in addition to and not by way of
limitation of any other rights or remedies Lender may have under the New York
Uniform Commercial Code or other applicable law. Lender shall have the right, in
its sole discretion, to determine which rights and remedies, and in which order
any of the same, are to be exercised, and to determine which Receivables are to
be proceeded against and in which order, and the exercise of any right or remedy
shall not preclude the exercise of any others, all of which shall be cumulative.
No act, failure or delay by Lender shall constitute a waiver of any of its
rights and remedies. No single or partial waiver by Lender of any provision of
this Agreement, or breach or default thereunder, or of any right or remedy which
Lender may have shall operate as a waiver of any other provision, breach,
default, right or remedy or of the same provision, breach, default, right or
remedy on a future occasion. Borrower waives presentment, notice of dishonor,
protest and notice of protest of all instruments included in or evidencing any
of the Obligations or the Receivables and any and all notices or demands
whatsoever (except as expressly provided herein). Lender may, at all times,
proceed directly against Borrower to enforce payment of the Obligations and
shall not be required to first enforce its rights in the Receivables or any
other security granted to it. Lender shall not be required to take any action of
any kind to preserve, collect or protect its or Borrower’s rights in the
Receivables or any other security granted to it provided, however, that Lender
shall not commit fraud, willful misconduct or gross negligence in the exercise
or failure to exercise any of its rights hereunder.

 

- 16 -



--------------------------------------------------------------------------------

8.2. BORROWER HEREBY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN THE EVENT OF ANY
LITIGATION WITH RESPECT TO ANY MATTER CONNECTED WITH THIS AGREEMENT, THE
OBLIGATIONS, THE RECEIVABLES, OR ANY OTHER TRANSACTION BETWEEN THE PARTIES AND
BORROWER HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE COURTS
OF THE STATE OF NEW YORK LOCATED IN THE CITY OF NEW YORK AND OF ANY FEDERAL
COURT LOCATED IN SUCH CITY OF NEW YORK IN CONNECTION WITH ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE OBLIGATIONS. IN
ANY SUCH LITIGATION BORROWER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT
OR OTHER PROCESS AND AGREES THAT SERVICE THEREOF MAY BE MADE BY CERTIFIED OR
REGISTERED MAIL DIRECTED TO BORROWER AT ITS PLACE OF BUSINESS SET FORTH ABOVE.
WITHIN 30 DAYS AFTER SUCH MAILING, BORROWER SHALL APPEAR IN ANSWER TO SUCH
SUMMONS, COMPLAINT OR OTHER PROCESS, FAILING WHICH BORROWER SHALL BE DEEMED IN
DEFAULT AND JUDGMENT MAY BE ENTERED BY LENDER AGAINST BORROWER FOR THE AMOUNT OF
THE CLAIM AND OTHER RELIEF REQUESTED THEREIN.

8.3. Borrower hereby agrees to indemnify Lender and hold Lender harmless from
and against any liability, loss, damage, suit or proceeding ever suffered or
incurred by Lender (including attorney’s fees and expenses) as a result of
Borrower’s failure to observe, perform or discharge Borrower’s duties hereunder.

 

9. EFFECTIVE DATE, CONTROLLING LAW AND TERMINATION

9.1. This Agreement shall become effective upon acceptance by Lender at its
office in the State of New York, and shall continue in full force and effect
until March 30, 2010 (the “Renewal Date”) and from year to year thereafter,
unless sooner terminated as herein provided. Borrower may terminate this
Agreement on the Renewal Date or on the anniversary of the Renewal Date in any
year by giving Lender at least sixty (60) days’ prior written notice by
registered or certified mail, return receipt requested, and in addition to its
other rights hereunder, Lender shall have the right to terminate the Revolving
Credit at any time by giving the Borrower sixty (60) days prior written notice;
provided that notwithstanding any termination of either the Revolving Credit or
the Term Loan by Borrower or Lender, the Collateral shall continue secure all
remaining Obligations. If a Default occurs and is continuing hereunder, this
Agreement will be terminable by Lender by written notice to Borrower at any time
thereafter, subject to Borrower’s right to cure.

9.2. As minimum compensation to Lender for its agreement to make loans under the
terms of this Agreement, and for its services hereunder, Lender shall receive
and Borrower agrees to pay minimum charges in the aggregate amount of $15,000.00
during each month (or any part thereof, if sooner terminated) that this
Agreement is in effect, which minimum compensation shall be payable after
deducting for each month the charges paid by

 

- 17 -



--------------------------------------------------------------------------------

Borrower for such month under Section 3.1 and 3.3. Borrower may prepay all or
any part of its Obligations hereunder and, if prepaying in full, may terminate
this Agreement. If this Agreement is terminated by Lender for any reason, or if
Borrower terminates this Agreement in accordance with this Section 9.2 or
prepays pursuant to Section 2.3(c) or otherwise, Borrower shall, upon such
termination, pay to Lender, as additional liquidated damages and as part of the
Obligations, an amount equal to (1) in the case of the Revolving Credit
(a) three percent (3%) of the Maximum Credit Facility then in effect, if such
termination occurs prior to the first anniversary of the Closing Date; (b) two
percent (2%) of the Maximum Credit Facility then in effect, if such termination
occurs on or after the first anniversary of the Closing Date but prior to the
second anniversary of the Closing Date; and (c) one percent (1%) of the Maximum
Credit Facility then in effect if such termination occurs on or after the second
anniversary of the Closing Date, and (2) in the case of the Term Loan, (a) two
percent (2%) of the outstanding balance of the Term Loan, if such termination
occurs prior to the first anniversary of the Closing Date, plus the outstanding
balance of the Term Loan, together with all accrued interest through the date of
such prepayment; and (b) if such termination occurs after the first anniversary
of the Term Loan, the outstanding balance of the Term Loan, together with all
accrued interest through the date of such prepayment and no other premium.

9.3. In the event that Lender shall permit termination of this Agreement by
Borrower other than as provided herein, as a condition to such termination,
Borrower shall pay to Lender as additional liquidated damages such amount as
shall be agreed upon by Borrower and Lender in addition to performance of any
other conditions to such termination. No termination of this Agreement, however,
shall relieve or discharge Borrower of its duties, obligations and covenants
hereunder until such time as all Obligations have been paid in full, and the
continuing security interest in Receivables and other Collateral granted to
Lender hereunder or under any other Loan Document shall remain in effect until
such Obligations have been fully discharged.

9.4. No provision hereof shall be modified or amended orally or by course of
conduct but only by a written instrument expressly referring hereto signed by
both parties.

9.5. This Agreement, together with the other Loan Documents, embodies the entire
agreement between Lender and Borrower as to the subject matter hereof and
supersedes all prior agreements (whether oral or written) as to the subject
matter hereof. This Agreement shall be binding upon and inure to the benefit of
Borrower and Lender and their respective heirs, executors, administrators,
successors and assigns, provided, however, that Borrower may not assign this
Agreement or its rights hereunder without Lender’s prior written consent.
Borrower consents to Lender’s sale of participations in the loans made under
this Agreement.

9.6. ALL LOANS SHALL BE DISBURSED BY LENDER FROM ITS OFFICE IN THE STATE OF NEW
YORK, SHALL BE PAYABLE BY BORROWER AT SUCH OFFICE, AND THIS AGREEMENT AND ALL
TRANSACTIONS THEREUNDER SHALL BE DEEMED TO BE CONSUMMATED IN SUCH STATE AND
SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAW OF THAT STATE.
If any part or provision of this Agreement is invalid or in contravention of the
applicable laws or regulations of any controlling jurisdiction, such part or
provision shall be severable without affecting the validity of any other part or
provision of this Agreement. Notwithstanding any provision herein or in any
related document, Lender shall never be entitled

 

- 18 -



--------------------------------------------------------------------------------

to receive, collect, or apply, as interest on the Loan Account, any amount in
excess of the maximum rate of interest (“Maximum Rate”) permitted to be charged
from time to time by applicable law (if such law imposes any maximum rate), and
in the event Lender ever receives, collects, or applies as interest, any amount
in excess of the Maximum Rate, such amount shall be deemed and treated as a
partial prepayment of the principal of the Loan Account; and, if the principal
of the Loan Account and all other of Lender’s charges other than interest are
paid in full, any remaining excess shall be paid to Borrower.

9.7. All notices, requests and demands hereunder shall be in writing and deemed
to have been given or made: if delivered in person, immediately upon delivery;
if by telex, telegram or facsimile transmission, immediately upon sending and
upon confirmation of receipt; if by nationally recognized overnight courier
service with instructions to deliver the next Business Day, one (1) Business Day
after sending; and if by certified mail, return receipt requested, five (5) days
after mailing. All notices, requests and demands upon the parties are to be
given to the following addresses (or to such other address as any party may
designate by notice in accordance with this Section):

If to Borrower, to:

EDGAR Online, Inc.

50 Washington Street

Norwalk, CT 06854

Fax: (203) 852-5667

Attention: Susan Strausberg, President and CEO

with a copy to:

Littman Krooks LLC

655 Third Avenue

New York, NY 10017

Fax: 212-490-2990

Attention: Mitchell C. Littman, Esq.

If to Lender, to:

Rosenthal & Rosenthal, INC.

1370 Broadway

New York, New York 10018

Fax: (212) 356-0900

Attention: James J. Occhiogrosso, Executive Vice President

with a copy to:

Phillips Lytle LLP

437 Madison Avenue, 34th Floor

New York, NY 10022

Fax: (212) 308-9097

Attention: Christopher G. Dorman

 

- 19 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lender and Borrower have caused this Agreement to be
executed by their respective corporate officers thereto duly authorized as of
the day and year first above written.

 

    EDGAR ONLINE, INC.        By:   

/s/ Susan Strausberg

        President and Chief Executive Officer      Accepted:      ROSENTHAL &
ROSENTHAL, INC.      By:   

/s/ Robert L. Martucci

        Senior Vice President   

Mailing Address of Borrower:

50 Washington Street

Norwalk, CT 06854

 

Chief Executive Office of Borrower:

50 Washington Street

Norwalk, CT 06854

    

Borrower’s Other Address

50 Washington Street

Norwalk, CT 06854

  

 

- 20 -



--------------------------------------------------------------------------------

Exhibit A

Permitted Liens

None

 

- 21 -



--------------------------------------------------------------------------------

EXHIBIT B

Patents, Trademarks, Copyrights

EDGAR ONLINE, INC.

PATENT, TRADEMARK AND COPYRIGHT PROPERTIES

 

TRADEMARKS

Case Number

Country Name

Number/Date

  

Trademark

Number/Date

  Status    Application    Registration

E0393.20003CA00

Canada

   AFO (BLOCK)   Registered    0881905
18-Jun-1998    TMA526855
19-Apr-2000

E0393.20004US00

United States of America

   FREEEDGAR   Registered    75/348712
28-Aug-1997    2258658
06-Jul-1999

E0393.20005US00

United States of America

   EDGAR ONLINE & DESIGN   Registered    75/012993
31-Oct-1995    2360972
27-Jun-2000

E0393.20007US00

United States of America

   EDGAREXPLORER   Registered    75/721584
04-Jun-1999    2601633
30-Jul-2002

E0393.20008US00

United States of America

   EDGARANALYST   Allowed    78/160270
03-Sep-2002   

E0393.20015US00

United States of America

   13FPRO (BLOCK)   Registered    75/939828
09-Mar-2000    2742653
29-Jul-2003

E0393.20016US00

United States of America

   EDGARNEWS   Registered    75/904304
27-Jan-2000    2570715
21-May-2002

E0393.20017US00

United States of America

   EDGARPRO   Registered    75/388486
12-Nov-1997    2306903
11-Jan-2000

E0393.20018US00

United States of America

   I-METRIX   Registered    78/488606
23-Sep-2004    3156240
17-Oct-2006

United States of America

   EDGAR ACCESS   Office Action Issued    76/650575
18-Nov-2005   

United States of America

   Freight Escape   Registered    75/563755    2305903
4-Jan-2006

 

PATENTS

Dkt Number Serial Number

  

Status

   Patent    Filing Date

75442

11/214,083

      Abandoned    August 29, 2005

75442-CIP

11/397,105

  

I-METRIX

System and Method for Rendering of

Financial Data Pending

   Pending    April 4, 2006

75442-CIP-2

      Not Yet Filed   

OTHER

Over 400 unique registered domain names: See Attached

COPYRIGHTS

None

 

- 22 -



--------------------------------------------------------------------------------

EXHIBIT C

Form of Term Note

 

- 23 -



--------------------------------------------------------------------------------

EXHIBIT D

Form of Warrant

 

- 24 -



--------------------------------------------------------------------------------

Schedule 6.1

Affiliates and Subsidiaries

 

1. FreeEdgar.com, Inc. a Delaware corporation

 

2. Financial Insight Systems, Inc. a Delaware corporation

 

- 25 -



--------------------------------------------------------------------------------

Schedule 6.3

Bank Accounts

 

1. People’s Bank

58 Boston Avenue

Bridgeport, CT 06610

Account # 002-7014156

(Operating Account)

 

2. People’s Bank

58 Boston Avenue

Bridgeport, CT 06610

Account # 001-7021993

(Credit Card Receipts)

 

3. People’s Bank

58 Boston Avenue

Bridgeport, CT 06610

Account # 008-600004-03

(Money Market)

 

- 26 -



--------------------------------------------------------------------------------

Schedule 6.4

Locations

 

1. PRIM Management

c/o McShea Management, Inc.

223238 Pittsburgh, PA 15251-2238

 

2. PRIME Locations, Inc.

P.O. Box 7028

Yonkers, NY 10710

 

3. Colliers ABR, Inc.

A/A/F 122 East 42nd Street, LLC

40 East 52nd Street

New York, NY 10022-5911

 

- 27 -



--------------------------------------------------------------------------------

Schedule 6.13

Excluded Intellectual Property Authorizations

Borrower conveys only those rights that it may convey, if any, in Borrower’s
right to use the name and trademark “EDGAR®”. Lender acknowledges that “EDGAR®”
is a registered trademark owned by the SEC, that Borrower’s license agreement
with the SEC prohibits any assignment of Borrower’s rights thereunder without
prior written consent of the SEC and that such consent has not been obtained.

 

- 28 -